DETAILED ACTION
	This Office Action is in response to the Amendment filed 4 January 2022. Claim(s) 1-4, 6-10 are currently pending. The Examiner acknowledges the amendments to claim(s) 1, 4, 6, 7, cancelled claim(s) 5 and new claim(s) 9 and 10.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The filing of the English Translation of the foreign application has been acknowledged. 

	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 2013/0317589A1, “Martin”).
Regarding claims 1 and 4, Martin discloses a stent system capable of retrieving a blood clot from a brain region including a wire (202; Fig. 5E). A first stent (200) is connected to a distal portion of the wire. A first outer sheath (222) covers and is fixed to a portion of the wire proximal to the first stent. A second stent (300) is disposed on a portion of the wire proximal to the first stent and is capable of moving toward or away from the first stent [0083]. A second outer sheath (220; Fig. 5E) covers and is fixed to a portion of the wire proximal to the second stent. The first outer sheath is capable of limiting a range in which the second stent is movable toward a distal side and the second outer sheath is capable of limiting a range in which the second stent is moved toward a proximal side [0083]. The second stent is capable of closing or collapsing [0069, 0074] due to its flexible braided material and expanding from a collapsed configuration so as to abut against both a proximal end of the first outer sheath and a distal end of the second outer sheath (Fig. 5E; [0083]).
Regarding claim 2, Martin discloses that the second stent has an expandable and contractible opening on a side facing the first stent (Fig. 5E; [0083]).
Regarding claim 3, Martin discloses that the second stent is capable of moving toward the first stent so as to be disposed at a position facing at least a proximal portion of the first stent (Fig. 5E; [0083]).
Regarding claim 6, Martin discloses a stent system that includes a wire, a first stent and a second stent, thus the stent system is capable of moving the stent system toward a proximal side of a brain region when delivered to a brain region while holding a blood clot between the first and second stents after the first stent engages with the blood clot. A second outer sheath (220; Fig. 5E) covers and is fixed to a portion of the wire proximal to the second stent. The first outer sheath is capable of limiting a range in which the second stent is movable toward a distal side and the second outer sheath is capable of limiting a range in which the second stent is moved toward a proximal side [0083]. The second stent is capable of closing or collapsing [0069, 0074] due to its flexible braided material and expanding from a collapsed configuration so as to abut against both a proximal end of the first outer sheath and a distal end of the second outer sheath (Fig. 5E; [0083]).Since the second stent is capable of floating, a user is capable of moving the wire such that the first stent moves toward the second stent to engage a blood clot therebetween when delivered to the brain region [0083, 0056]. 
Regarding claim 7, Martin discloses that the stent system is capable of being used in a patient who has passed eight hours or more after blood clot formation [0009-0010].
Regarding claim 8, Martin discloses that the first stent is capable of expanding while at least a portion of the first stent is located distal to the blood clot [0083].
Regarding claims 9 and 10, Martin discloses that the second stent is capable of having an outer diameter substantially equal to outer diameters of the first outer sheath and the second outer sheath (Fig. 2), wherein the proximal end of the second stent has an outer diameter substantially equal to the outer diameter of the outer sheaths (220, 222). It is further noted that the second stent may have diameter that is equal to or less than the diameter of the first stent [0075].
Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannes et al. (US 2009/0198269A1, “Hannes”).
Regarding claims 1 and 4, Hannes discloses a stent system capable of retrieving a blood clot from a brain region including a wire (6; Fig. 7). A first stent (2) is connected to a distal portion of the wire. A first outer sheath (14) covers and is fixed to a portion of the wire proximal to the first stent. A second stent (1) is disposed on a portion of the wire proximal to the first stent and is capable of moving toward or away from the first stent [0086]. The second stent is capable of closing so as to abut against both a proximal end of the first outer sheath and a distal end of the second outer sheath (Fig. 7; [0086-0088]). A second outer sheath (14; Fig. 7; [0086-0088]) covers and is fixed to a portion of the wire proximal to the second stent. The first outer sheath is capable of limiting a range in which the second stent is movable toward a distal side and the second outer sheath is capable of limiting a range in which the second stent is moved toward a proximal side [0086-0088].
Regarding claim 2, Hannes discloses that the second stent has an expandable and contractible opening on a side facing the first stent (Fig. 7; [0086]).
Regarding claim 3, Hannes discloses that the second stent is capable of moving toward the first stent so as to be disposed at a position facing at least a proximal portion of the first stent (Fig. 7; [0086]).
Regarding claim 6, Hannes discloses a stent system that includes a wire, a first stent and a second stent, thus the stent system is capable of moving the stent system toward a proximal side of a brain region when delivered to a brain region while holding a blood clot between the first and second stents after the first stent engages with the blood clot. Since the second stent is capable of floating, a user is capable of moving the wire such that the first stent moves toward the second stent to engage a blood clot therebetween [0086-0088]. The second stent is capable of closing so as to abut against both a proximal end of the first outer sheath and a distal end of the second outer sheath (Fig. 7; [0086-0088]). A second outer sheath (14; Fig. 7; [0086-0088]) covers and is fixed to a portion of the wire proximal to the second stent. The first outer sheath is capable of limiting a range in which the second stent is movable toward a distal side and the second outer sheath is capable of limiting a range in which the second stent is moved toward a proximal side [0086-0088].
Regarding claim 7, Hannes discloses that the stent system is capable of being used in a patient who has passed eight hours or more after blood clot formation [0067].
Regarding claim 8, Hannes discloses that the first stent is capable of expanding while at least a portion of the first stent is located distal to the blood clot [0087].
Regarding claims 9 and 10, Hannes discloses that the second stent is capable of having an outer diameter substantially equal to outer diameters of the first outer sheath and the second outer sheath (Fig. 2).
Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molaei et al. (US 2015/0112376A1, “Molaei”).
Regarding claims 1 and 4, Molaei discloses a stent system capable of retrieving a blood clot from a brain region including a wire (104; Fig. 1). A first stent (102) is connected to a distal portion of the wire. A first outer sheath (132) covers and is fixed to a portion of the wire proximal to the first stent. A second stent (106) is disposed on a portion of the wire proximal to the first stent and is capable of moving toward or away from the first stent [0097]. The second stent is capable of being closed so as to abut against both a proximal end of the first outer sheath and a distal end of the second outer sheath (Fig. 1, 13; [0097]). A second outer sheath (130; Fig. 1) covers and is fixed to a portion of the wire proximal to the second stent. The first outer sheath is capable of limiting a range in which the second stent is movable toward a distal side and the second outer sheath is capable of limiting a range in which the second stent is moved toward a proximal side [0097].
Regarding claim 2, Molaei discloses that the second stent has an expandable and contractible opening on a side facing the first stent (Figs. 12, 1).
Regarding claim 3, Molaei discloses that the second stent is capable of moving toward the first stent so as to be disposed at a position facing at least a proximal portion of the first stent (Fig. 1; [0097]).
Regarding claim 6, Molaei discloses a stent system that includes a wire, a first stent and a second stent, thus the stent system is capable of moving the stent system toward a proximal side of a brain region when delivered to a brain region while holding a blood clot between the first and second stents after the first stent engages with the blood clot. Since the second stent is capable of floating, a user is capable of moving the wire such that the first stent moves toward the second stent to engage a blood clot therebetween [0097]. The second stent is capable of being closed so as to abut against both a proximal end of the first outer sheath and a distal end of the second outer sheath (Fig. 1, 13; [0097]). A second outer sheath (130; Fig. 1) covers and is fixed to a portion of the wire proximal to the second stent. The first outer sheath is capable of limiting a range in which the second stent is movable toward a distal side and the second outer sheath is capable of limiting a range in which the second stent is moved toward a proximal side [0097].
Regarding claim 7, Molaei discloses that the stent system is capable of being used in a patient who has passed eight hours or more after blood clot formation [0097].
Regarding claim 8, Molaei discloses that the first stent is capable of expanding while at least a portion of the first stent is located distal to the blood clot [0097].
Regarding claims 9 and 10, Molaei discloses that the second stent is capable of having an outer diameter substantially equal to outer diameters of the first outer sheath and the second outer sheath (Fig. 13).

Response to Arguments
Applicant's arguments filed 4 January 2022 have been fully considered but they are not persuasive. The Applicant contends that Martin fails to teach or suggest that the second stent is configured to be closable so as to abut against both a proximal end of the first outer sheath and a distal end of the second outer sheath. The Applicant contends that the claimed limitations mean that the second stent is configured to abut simultaneously to the two ends. Respectfully, the claimed limitations do not include the term “simultaneously” or synonyms thereof. The claimed limitations are interpreted as the second stent being configured to abut against a proximal end of the first outer sheath as well as being configured to abut against a distal end of the second outer sheath. Martin discloses a second stent (300) that is configured to move between the first and second outer sheaths and is capable of abutting the first and second outer sheaths [0083]. It is noted that the claim does not expressly state the portion of the second stent that abuts the first and second outer sheaths. The second stent of Martin is also capable of closing or collapsing to a smaller diameter due to its braided configuration [0068, 0074].
The Applicant contends that Hannes does not disclose that the second stent is configured to be closable so as to abut against both a proximal end of the first outer sheath and a distal end of the second outer sheath. The Applicant contends that the claimed limitations mean that the second stent is configured to abut simultaneously to the two ends. Respectfully, the claimed limitations do not include the term “simultaneously” or synonyms thereof. The claimed limitations are interpreted as the second stent being configured to abut against a proximal end of the first outer sheath as well as being configured to abut against a distal end of the second outer sheath. Harness discloses a second stent (1) that is configured to move between the first and second outer sheaths (14) and is capable of abutting the first and second outer sheaths [0086]. The second stent of Hannes is also capable of closing or collapsing (Fig. 2). It is noted that the claim does not expressly state the portion of the second stent that abuts the first and second outer sheaths.
The Applicant contends that Molaei does not disclose that the second stent is configured to be closable so as to abut against both a proximal end of the first outer sheath and a distal end of the second outer sheath. The Applicant contends that the claimed limitations mean that the second stent is configured to abut simultaneously to the two ends. Respectfully, the claimed limitations do not include the term “simultaneously” or synonyms thereof. The claimed limitations are interpreted as the second stent being configured to abut against a proximal end of the first outer sheath as well as being configured to abut against a distal end of the second outer sheath. Harness discloses a second stent (106) that is configured to move between the first and second outer sheaths (130, 132) and is capable of abutting the first and second outer sheaths [0097]. The second stent of Molaei is also capable of closing or collapsing (Fig. 13, 17). It is noted that the claim does not expressly state the portion of the second stent that abuts the first and second outer sheaths.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOCELIN C TANNER/Primary Examiner, Art Unit 3771